Citation Nr: 1004557
Decision Date: 01/29/10	Archive Date: 03/15/10
 
DOCKET NO. 06-20 495                       DATE JAN 20 2010

On appeal from the Department of Veterans Affairs Regional Office in Louisville, Kentucky 

THE ISSUE 

Entitlement to service connection for a respiratory disorder, to include asthma or lung damage. 

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United States 

WITNESSES AT HEARING ON APPEAL 

Appellant and appellant's spouse 

ATTORNEY FOR THE BOARD 

J .M. Rutkin, Associate Counsel 

INTRODUCTION 

The Veteran served on active duty from August 1955 to August 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to service connection for asthma. This claim is now under the jurisdiction of the RO in 
Louisville, Kentucky. 

The Veteran testified at a March 2007 videoconference hearing before the undersigned Chief Veterans Law Judge. A transcript of the hearing has been associated with the claims file. 

This claim was remanded by the Board in September 2008. Unfortunately, the Board finds it must remand this claim again for additional development, as discussed below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

The Veteran claims entitlement to service connection for a respiratory disorder, to include asthma or lung damage. The Board finds that further development is warranted before this claim can be properly adjudicated. 

A claimant generally has 30 days to respond to a supplemental statement of the case (SSOC) with additional argument or evidence. See 38 C.F.R. § 20.302(c) (2009). However, a claimant may request an extension of this period for good cause. See 38 C.F.R. § 20.303 (2009). The request must be in writing and must be made prior to expiration of the time limit for filing a response to the SSOC. Id. 

- 2 - 

Here, in a July 2009 response to the June 2009 SSOC, the Veteran indicated that he had an upcoming appointment with a VA pulmonologist and wished to submit a treatment record for this visit. He requested that the claim not be returned to the Board until he submitted this additional evidence. The Board has not received this additional record. However, the Board finds that the Veteran's statement written on the SSOC Notice Response form constituted a timely request for an extension of the 30-day time limit for submitting additional evidence. 

Moreover, the Board finds that the Veteran had good cause for requesting this extension, as the upcoming pulmonology appointment could potentially yield relevant evidence in support of his claim. Indeed, records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Under the Veterans Claims Assistance Act of2000 (VCAA), it is the responsibility of VA to obtain these records. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.159(c)(2)(3). The Board also notes that an August 2009 letter from the Veteran's representative indicated that this appointment was scheduled for August 10, 2009. Therefore, it would likely not be feasible to submit this evidence within the 30-day time frame provided. Accordingly, the agency of original jurisdiction (AOJ) must obtain the Veteran's VA treatment records from July 2009 to the present. All efforts to obtain the Veteran's VA records must be documented and associated with the claims file. If the AOJ is unable to obtain these records, the Veteran must be notified of this fact and a copy of such notification associated with 
the claims file. 

The Board notes that at the March 2007 videoconference hearing the Veteran indicated that he has received treatment at the VA medical center (V AMC) in Marion, Indiana and the VA outpatient clinic in Evansville, Indiana since about 2004. In November 2008, the RO sent letters requesting the Veteran's medical records from each of these facilities for the period beginning in 2003. Both letters were returned to the RO with notations stating that the Veteran's records were not available at these facilities. However, records from these facilities dating back to 

- 3 - 

2005 are in the claims file. Moreover, it appears that the records request for the VA outpatient clinic in Evansville, Illinois was sent to the address for the Veterans Center rather than the outpatient clinic. Thus, the AOJ should request the Veteran's medical records from each of these facilities for the period from 2003 to 2005. 

Accordingly, the case is REMANDED for the following actions: 

1. The AOJ should obtain the Veteran's VA treatment records from the VAMC in Marion, Indiana and the VA outpatient clinic in Evansville, Indiana for the period from December 2008 to the present. All efforts to obtain the Veteran's VA treatment records must be documented and associated with the claims file. If the AOJ is unable to obtain these records, the Veteran must be notified of this fact and a copy of such notification associated with the 
claims file. 

2. The AOJ should request the Veteran's VA treatment records from the V AMC in Marion, Indiana and the V A outpatient clinic in Evansville, Indiana for the period from 2003 to 2005. All efforts to obtain the Veteran's VA treatment records must be documented and associated with the claims file. If the AOJ is unable to obtain these records, the Veteran must be notified of this fact and a copy of such notification associated with the claims file. 

3. After the above development is completed and any other development that may be warranted, the AOJ should readjudicate the claim on the merits. If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

- 4 - 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 

MICHELLE L. KANE 
Chief Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009). 

- 5 - 




